NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0024-20

VALERIE KONEFAL,

         Plaintiff-Appellant,

v.

HOWARD LANDAU,
EILEEN LANDAU a/k/a
MARIE LANDAU, an
incapacitated person, and
EILEEN LANDAU BY HER
COURT APPOINTED GUARDIAN,
DENISE BLIND,

     Defendants-Respondents.
______________________________

                   Argued October 18, 2021 – Decided November 4, 2021

                   Before Judges Rothstadt and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-0407-17.

                   Anthony Joseph D'Artiglio argued the cause for
                   appellant (Ansell Grimm & Aaron, PC, attorneys;
                   Joshua S. Bauchner and Anthony Joseph D'Artiglio, on
                   the briefs).
            Ronald P. Groseibl argued the cause for respondent
            Howard Landau.

PER CURIAM

      This estate litigation matter returns to us following a limited remand. See

Konefal v. Landau, No. A-2781-18 (App. Div. May 13, 2020) (slip op. at 5).

We remanded the matter to the trial judge for more specific findings in support

of an award of attorney's fees. Ibid.

      Following the remand, plaintiff Valerie Konefel appeals from a July 21,

2020 order awarding counsel fees against her and in favor of defendant Howard

Landau1 in the amount of $39,391.60.2 We affirm.

      We presume the parties are familiar with the facts. We incorporate the

facts from our prior unpublished decision.

      On appeal, plaintiff argues the following: she was denied due process;

defendant's Rule 1:4-8 notice was deficient; the "[t]rial [c]ourt abdicated its role

as an impartial fact finder"; her complaint was not frivolous; and the awarded

attorney's fees are excessive. We disagree.


1
  We refer to Howard Landau as defendant because his wife, Eileen Landau, is
legally incapacitated and not participating in this appeal.
2
  The remand judge vacated her earlier determination awarding attorney's fees
against plaintiff's counsel and his law firm. Plaintiff is not appealing from that
portion of the July 21, 2020 order.
                                                                             A-0024-20
                                         2
        Many of plaintiff's arguments in this appeal could, and should, have been

addressed in her original appeal. Nowhere in our May 13, 2020 opinion did we

direct the remand judge to examine issues other than the award of attorney's

fees. We do not consider issues asserted beyond the scope of our remand

instructions. See Henebema v. Raddi, 452 N.J. Super. 438, 450-51 (App. Div.

2017) ("It is well-known that a 'trial court is under a peremptory duty to obey in

the particular case the mandate of the appellate court precisely as it is written.'")

(citing Flanigan v. McFeely, 20 N.J. 414, 420 (1956)). Nor did we compel the

trial judge to conduct a separate hearing on the attorney fee issue, reexamine

issues previously resolved, or address issues not raised in plaintiff's initial

appeal. We expressly instructed the trial judge to set "forth her specific findings

as to each element of [defendant]'s claim for fees under Rule 1:4-8 and N.J.S.A.

2A:15-59.1, and explain her reasons for awarding them . . . ." Konefal, slip op.

at 5.

        Based on our review of the limited issue on remand, we affirm for the

comprehensive reasons provided by the remand judge in her written decision

accompanying the July 21, 2020 order. We add only the following comments.

        On remand, we instructed the judge to analyze the sufficiency of

defendant's written demand that plaintiff withdraw her complaint under Rule


                                                                              A-0024-20
                                         3
1:4-8. Id. at 4. The moving party is required to serve the opposing party with

written notice and a demand "describ[ing] the specific conduct alleged to have

violated [Rule 1:4-8]." R. 1:4-8(b)(1).

      Here, defendant's Rule 1:4-8 letter, served during the early stages of

plaintiff's case, identified nine reasons why the claims in plaintiff's complaint

lacked merit, constituted a frivolous pleading, and were filed in bad faith. In

her July 21, 2020 written decision, the judge thoroughly examined plaintiff's

claims, reviewed plaintiff's conduct, and explained the reasons for finding

plaintiff filed her pleading in bad faith. Having reviewed the record, we are

satisfied the judge complied with our remand instruction when she found

plaintiff's complaint was filed in bad faith.

      We next review the remand judge's award of attorney's fees. A trial court's

award of attorney's fees is disturbed only upon a clear abuse of discretion. J.E.V.

v. K.V., 426 N.J. Super. 475, 492 (App. Div. 2012).         "Although New Jersey

generally disfavors the shifting of attorney fees, a prevailing party can recover

those fees if they are expressly provided for by statute, court rule, or contract." 3



3
  Defendant sought attorney's fees under N.J.S.A. 2A:15-59.1 and Rule 1:4-8.
Under the rule, a court may award attorney's fees but must "describe the
conduct determined to be a violation of this rule and explain the basis for the
sanction imposed." R. 1:4-8(d).
                                                                              A-0024-20
                                          4
Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 440 (2001). Our review of

an award of attorney's fees is deferential, id. at 444, and "fee determinations by

trial courts will be disturbed only on the rarest occasions." Rendine v. Pantzer,

141 N.J. 292, 317 (1995).

      Here, the judge faithfully followed our instructions on remand in awarding

attorney's fees to defendant. The judge painstakingly detailed her reasons for

finding plaintiff's claims were filed in bad faith. The judge also considered the

factors under the Rules of Professional Conduct 1.5(a) in calculating the amount

of the attorney's fees awarded to defendant and against plaintiff. Given the

contentious nature of this litigation, the amount of the attorney's fees awarded

was eminently reasonable and relatively conservative.

      Affirmed.




                                                                           A-0024-20
                                        5